Filed 5/7/21 P. v. Bailey CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F079227
             Plaintiff and Respondent,
                                                                          (Tulare Super. Ct. Nos. VCF274485
                    v.                                                             & PCF364002A)

 ANTHONY ALLEN BAILEY,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Antonio A.
Reyes, Judge.
         Eric E. Reynolds, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and William
K. Kim, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                    INTRODUCTION
       Appellant and defendant Anthony Allen Bailey entered into a plea agreement,
failed to appear for the sentencing hearing and was arrested four years later as part of a
narcotics investigation.
       On appeal, defendant contends the one-year term imposed for the prior prison term
enhancement must be stricken, and the court improperly overruled his objection to the
restitution fines and fees because he lacked the ability to pay those amounts in violation
of his constitutional rights to due process and equal protection under People v. Dueñas
(2019) 30 Cal.App.5th 1157 (Dueñas). We order the prior prison term enhancement
stricken and otherwise affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND1
Case No. VCF274485
       On the afternoon of October 13, 2012, Officer James Haney of the Tulare County
Police Department responded to a disturbance call and contacted C.M, who reported that
defendant had assaulted her that day. C.M. said she had an on-and-off dating relationship
with defendant for 24 years, but they did not live together or have children. C.M. stated
she spent the prior night at defendant’s house, but he was intoxicated, and they argued.
In the early morning hours, defendant fell asleep. C.M. said she took $40 from
defendant’s nightstand and walked home.
       Later in the day, defendant sent threatening text messages to her and then arrived
at her apartment. Defendant banged on the door, and she opened it slightly. Defendant
pushed open the door and immediately hit the right side of her face with his closed fist.
She fell backwards and landed on the floor. Defendant also broke her cell phone. C.M.




       1The facts for both cases are taken from the preliminary hearings and the
probation reports.


                                             2.
said she suffered a small scratch on her arm and swelling on her triceps area and
complained of facial pain.
       On October 14, 2012, C.M. again contacted Officer Haney and reported that
defendant engaged in the possession and sale of cocaine, methamphetamine, and
marijuana, and also had guns and ammunition.
       Officer Haney conducted surveillance of defendant and then obtained a search
warrant for his residence in Tulare.
       On October 15, 2012, the officers headed to defendant’s house to execute the
search warrant, and saw defendant driving away. Defendant was detained and arrested.
There were two cell phones in his car and a digital scale in the trunk. The officers also
recovered a set of keys. There were text messages on the cell phones consistent with the
sale of narcotics.
       The officers returned to defendant’s house to conduct the search and used one of
his keys to unlock his bedroom door. They searched his bedroom and found a bag
containing a chunk of cocaine base. A baggie contained 10 individually wrapped baggies
of crack cocaine, a second baggie contained six additional baggies of the same drug, and
the total weight of the cocaine base was 6.06 grams. There were approximately 20
baggies of packaged marijuana that weighed 28.88 grams. The officers also found three
digital scales, 50 rounds of .40-caliber ammunition, 24 additional rounds of the same
caliber, and some 7.62-caliber rounds. There was a plate in the bathroom with cocaine
residue and a razor blade.
       The charges and plea
       On August 30, 2013, an information was filed in case No. VCF274485, charging
defendant with count 1, possession of cocaine base for sale (Health & Saf. Code,
§ 11351.5), with two prior convictions for controlled substances offenses within the
meaning of Health and Safety Code section 11370.2, subdivision (a); count 2, possession
of marijuana for sale (Health & Saf. Code, § 11359); count 3, felon in possession of

                                             3.
ammunition (Pen. Code, 30305, subd. (a)(1));2 and count 4, misdemeanor battery
against C.M., a person with whom defendant was in a dating relationship (§ 243,
subd. (e)(1)). It was further alleged defendant had one prior prison term enhancement
(§ 667.5, subd. (b)).
       On February 14, 2014, defendant pleaded no contest to counts 1 and 3, and also to
an amended count 4 for misdemeanor simple battery (§ 242) and admitted the special
allegations.
       The court stated it would dismiss count 2 (Health & Saf. Code, § 11359) at the
time of sentencing, and gave an indicated sentence of five years. The court granted
defendant’s request to continue being released on his own recognizance (OR) since he
had appeared for all hearings and scheduled the sentencing hearing.
       On July 18, 2014, defendant failed to appear for the sentencing hearing. The court
revoked his OR release and issued a bench warrant for his arrest.
Case No. PCF364002A
       Defendant’s whereabouts were unknown until 2018.
       On April 4, 2018, police officers executed a search warrant at a residence where
they believed defendant was living. Upon entry into the house, the officers found
defendant and Sophia Gomez in the bedroom. The officers also found 10 baggies of
methamphetamine with a total weight of 15.71 grams, two baggies with 25 grams of
methamphetamine, an amount of marijuana, two digital scales with residue, cash, and
apparent cocaine on top of a counter. The narcotics were within reach of their two
children, ages one and two years old.




       2   All further statutory references are to the Penal Code unless otherwise stated.


                                               4.
       The charges and plea
       On April 6, 2018, the court issued a criminal protective order that prohibited
defendant from having any contact with the two children pending further order of the
juvenile court.
       On June 27, 2018, an information was filed case in case No. PCF364002A,
charging defendant with count 1, felony possession of methamphetamine for sale (Health
& Saf. Code, § 11378); and counts 2 and 3, felony child abuse by permitting each child to
be placed in a situation that endangered their health (§ 273a, subd. (a)).
       On October 19, 2018, the court denied defendant’s motion to quash the search
warrant.
       On March 8, 2019, defendant pleaded no contest to the three felony counts as
charged. Defense counsel stated defendant was pleading “to the sheet.” The court
advised defendant that he faced a maximum possible term of 15 years and gave an
indicated sentence of six years four months.
Sentencing hearing
       On April 18, 2019, the court held the sentencing hearing for case
Nos. VCF274485 and PCF364002A.
       Defense counsel objected to the recommendation in the probation report for the
imposition of restitution fines of $2,400 and $900 in the two cases, and argued defendant
lacked the ability to pay those amounts consistent with the opinion in Dueñas.
       The court reviewed section 1202.4 on restitution and the Dueñas opinion, stated it
was not bound by Dueñas since it was from a different appellate district. The court
denied defendant’s objection to the restitution fines and stated:

       “I am considering [defendant’s] ability. Obviously, he’s in custody and
       he’ll be serving time for a number of years, so, obviously, that would tend
       to show he’s not going to be able to work outside the prison system, of
       course. However, in prison, he is eligible to work and fines are subject to
       collection based on his ability to make wages at the time. [¶] But all those


                                               5.
         factors are considered by the Probation Department in developing the fine
         amount under [section] 1202.4.”
         The court imposed an aggregate term of six years four months in both cases.
         In case No. VCF274485, the court imposed the upper term of four years for
count 1, plus one year for the prior prison term enhancement; a concurrent term for
count 3, and no time for count 4. It also imposed a restitution fine of $2,400 (§ 1202.4,
subd. (b)) and suspended the parole revocation fine of the same amount (§ 1202.45). The
court ordered direct restitution of $400 to C.M. (§ 1202.4, subd. (f)), victim restitution of
$615 to the Victims Compensation Board, a court operations assessment of $120
(§ 1465.8), and a criminal conviction assessment of $90 (Gov. Code, § 70373).
         In case No. PCF364002A, the court imposed a consecutive term of one year four
months (one-third the midterm) for count 2; and concurrent terms for counts 1 and 3. It
also imposed a restitution fine of $900 and suspended the parole revocation fine in the
same amount; plus a court operations assessment of $120 (§ 1465.8), a criminal
conviction assessment of $90 (Gov. Code, § 70373), victim restitution of $585 to the
Victims Compensation Board, and a child abuse prevention restitution fine of $1,000
pursuant to section 294, subdivision (a).
         The court found defendant did not have the ability to reimburse the costs of the
probation report and attorney fees.
         The court again issued a criminal protective order that prohibited contact between
defendant and the two children for five years, subject to modification by the juvenile
court.
         On April 26, 2019, defendant filed notices of appeal in case Nos. PCF364002A
and VCF274485.




                                              6.
                                      DISCUSSION
I.     The Prior Prison Term Enhancement
       Defendant contends, and the People agree, the prior prison term enhancement
imposed in case No. VCF274485 must be stricken.
       Effective January 1, 2020, Senate Bill No. 136 (2019–2020 Reg. Sess.) amended
section 667.5, subdivision (b), to provide that the one-year prior prison term enhancement
only applies when there is a prior separate prison term for a sexually violent offense as
defined in Welfare and Institutions Code section 6600, subdivision (b). (§ 667.5,
subd. (b), as amended by Stats. 2019, ch. 590, § 1, eff. Jan. 1, 2020.)
       “By eliminating the one-year enhancement for prior prison terms that were not
imposed for sexually violent offenses, the newly amended section reduces the
punishment for such offenses. [¶] Because [defendant’s] conviction is not yet final, he is
entitled to the retroactive benefit of the change in law….” (People v. Winn (2020) 44
Cal.App.5th 859, 872.)
       Defendant’s prior prison term enhancement was based on four prior convictions in
2002 for narcotics and weapons offenses, and not on a sexually violent offense.
Defendant’s admission and the one-year term imposed must be stricken.3
II.    The Restitution Fine, Fees, and Assessments
       Defendant contends the court’s imposition of the restitution fines must be stayed,
and the fees, and assessments must be stricken, because these amounts were imposed in
violation of his due process and equal protection rights as set forth in Dueñas since the
court failed to conduct an appropriate hearing on his ability to pay, and the prosecution
failed to proof such an ability in response to defense counsel’s objection.

       3 Defendant’s case does not fall within the narrow category of negotiated
dispositions addressed in People v. Stamps (2020) 9 Cal.5th 685 and People v. Hernandez
(2020) 55 Cal.App.5th 942, review granted, January 27, 2021, S265739, where prior
conviction enhancements were part of plea agreements, since there was no agreed upon
sentence as part of a plea agreement in this case

                                             7.
       Defendant further argues the court’s finding that he had the ability to pay the
restitution fines, fees, and assessments is not supported by substantial evidence because
he is indigent and unemployed, any income from a prison job would be insufficient even
if he received such a position, and the court found he lacked the ability to reimburse the
costs of his defense.
       Dueñas held that “due process of law requires the trial court to conduct an ability
to pay hearing and ascertain a defendant’s present ability to pay” before it imposes any
fines or fees. (Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1167.)4 We disagree with the
holding in Dueñas. As explained in People v. Aviles (2019) 39 Cal.App.5th 1055
(Aviles), we believe Dueñas was wrongly decided and an Eighth Amendment analysis is
more appropriate to determine whether restitution fines, fees, and assessments in a
particular case are grossly disproportionate and thus excessive. (Aviles, at pp. 1068–
1072.) Under that standard, the fines and fees imposed in this case are not grossly
disproportionate to defendant’s level of culpability and thus not excessive under the
Eighth Amendment. (Aviles, at p. 1072.)
       Even if we agreed with Dueñas, we would still reject defendant’s constitutional
claims and find the court properly found defendant has the ability to pay the fines and
fees imposed in this case, and any error in failing to hold a lengthier hearing was
harmless. (Chapman v. California (1967) 386 U.S. 18, 24; Aviles, supra, 39 Cal.App.5th
at pp. 1075–1077; People v. Jones (2019) 36 Cal.App.5th 1028, 1030–1031.)
       “ ‘ “Ability to pay does not necessarily require existing employment or cash on
hand.” [Citation.] “[I]n determining whether a defendant has the ability to pay a
restitution fine, the court is not limited to considering a defendant’s present ability but


       4The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)


                                              8.
may consider a defendant’s ability to pay in the future.” [Citation.] This include[s] the
defendant’s ability to obtain prison wages and to earn money after his release from
custody. [Citation.]’ [Citations.]” (Aviles, supra, 39 Cal.App.5th at p. 1076.)
       We agree with the trial court that defendant has the ability to pay the aggregate
amount of fines and fees from probable future wages, including prison wages. (Aviles,
supra, 39 Cal.App.5th at p. 1076; People v. Ellis (2019) 31 Cal.App.5th 1090, 1094;
People v. Douglas (1995) 39 Cal.App.4th 1385, 1397.) There is nothing in the record to
show that defendant would be unable to satisfy the fine and fees imposed by the court
while serving his prison term, even if he fails to obtain a prison job. While it may take
defendant some time to pay the amounts imposed in this case, that circumstance does not
support his inability to make payments on these amounts from either prison wages or
monetary gifts from family and friends during her prison sentence. (See, e.g., People v.
Potts (2019) 6 Cal.5th 1012, 1055–1057; People v. Lewis (2009) 46 Cal.4th 1255, 1321;
People v. DeFrance (2008) 167 Cal.App.4th 486, 505.)
       Finally, defendant argues the court’s ability to pay finding was inconsistent with
its determination that he lacked the ability to reimburse the costs of his representation.
The court’s finding was based on section 987.8, that contains a specific statutory
presumption that a defendant sentenced to more than one year in prison or county jail
does not have the ability to reimburse defense costs. Such a statutory presumption does
not apply to whether he had the ability to pay the statutorily mandated restitution fine and
fees. (§ 987.8, subd. (g)(2)(B); Aviles, supra, 39 Cal.App.5th at pp. 1074–1075; People
v. Rodriguez (2019) 34 Cal.App.5th 641, 646.)
                                      DISPOSITION
       The one-year term imposed for the section 667.5, subdivision (b) prior prison term
enhancement in case No. VCF274485 is stricken, and defendant’s sentence is modified to
five years four months. An amended abstract of judgment shall be prepared and
forwarded to all appropriate parties. In all other respects the judgment is affirmed.

                                              9.